Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
At issue is the fact that claim 1 continues to stipulate that (B1) alone contributes between 0.2 and 5 mol of SIH groups relative to the number of alkenyl moieties contributed by (A) despite the newly mandated presence of a second organohydrogenpolysiloxane (B).  The Specification, on the other hand, seems to indicate at [0030] that the stated ratio refers to the total amount of SiH groups contributed by all sources of SiH in the composition (“content of the organohydrogensiloxane in the composition including the component (B) is such that…”).  That is, where the composition contains other organohydrogensiloxane components in addition to (B1), the SiH: C=C ratio will refer to the sum total of SiH content furnished by all sources, not just (B1).  In the context of claim 1, this would mean (B1) and (non-B).  
Claim 1, therefore, should be revised to require that the amount of silicon-bonded hydrogen atoms is that contributed both by (B) and (non-B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elahee, U.S. Patent Application Publication No. 2011/0311767 for the reasons outlined previously and in light of the following observations.
Claim 1 has been amended to stipulate that the hydrosilylation-curable, thermoconductive organpolysiloxane composition comprises not only a triorganosiloxy-terminated organohydrogensiloxane/diorganosiloxane copolymer bearing an average of two pendant hydrosilyl moieties, but also a second organohydrogensiloxane that is a species of one of five genera of organohydrogensiloxane compounds labeled (non-B)(i)-(v).  There is also a limitation defining the amount of hydrosilyl groups contributed by the triorganosiloxy-terminated organohydrogensiloxane/diorganosiloxane copolymer bearing an average of two pendant hydrosilyl moieties relative to the alkenyl groups furnished by (A) as a ratio.  (The Examiner submits above that, because the currently claimed invention contains two distinct organohydrogensiloxane compounds, the language should be modified to indicate that the aforementioned ratio reflects the SiH contribution from non-B as well.)
Paragraph [0064] teaches a nearly completely coincident SiH:C=C ratio.
The exemplification(s) of the prior art invention do not contain a second organohydrogensiloxane compound adhering to the description of any of (non-B)(i)-(v).  Elahee does, however, contemplate the utilization of two distinct organohydrogensiloxanes including ones, (e) and (f) in [0068], that are of identical scope to claimed (non-B)(iv/v).  Hence, compositions having makeup similar to those exemplified, but also containing an additional distinct organohydrogensiloxane adhering to the descriptions of (non-B)(ii), (iv), or (v) would be obvious.

It is the Examiner’s position that the compositions summarized in [0128] and Table 1 constitute art even closer to the instant invention than the comparative trials of the instant Specification to the extent that it also discloses a triorganosiloxy-terminated organohydrogensiloxane/diorganosiloxane copolymer, albeit one containing 5 pendant SiH groups along the backbone, as the crosslinker.  (It is appreciated that one of said comparative trials, Comparative Example 7, also contains this same permutation of a crosslinking agent but the Examiner submits that its influence over the properties of the gel are diminished due to the quite small quantities in which it is added.  That is, the inferior compression deformation and lack of peelability would be attributable to the employment of non-B-3 as the primary source of crosslinking.)
The Examiner, once again, invites Applicant to conduct a couple of additional experiments where non-B-2, which differs from claimed (B1) in the amount of pendant silicon-bound hydrogen atoms- five versus two- replaces (B1) both in the absence of non-B-3 as in, for instance, Example 1 and where non-B-3 is also present, as in Example 3 or 4.  A very different outcome here would represent a far more compelling case that the utilization of a triorganosiloxy-terminated organohydrogensiloxane/diorganosiloxane bearing 2 pendant silicon-bound hydrogen atoms is indeed critical.  Applicant has, to this point, failed to tie the emphasized properties, i.e. compression deformation and good peelability, to this aspect of the invention.  Until demonstrated otherwise, the skilled artisan may have a reasonable expectation that the exemplified embodiments of Elahee exhibit not only comparable levels of these properties but also those espoused in Applicants’ response.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Elahee, U.S. Patent Application Publication No. 2011/0311767 in view of the article entitled “Mechanical Packing of Spherical Particles” authored by McGeary and published in the Journal of the Ceramic Society (1961) 44(10), 514-522 for the reasons outlined previously.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Elahee, U.S. Patent Application Publication No. 2011/0311767 in view of Bhagwagar et al., U.S. Patent Application Publication No. 20130248163 for the reasons outlined previously.  
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In the Examiner’s estimation, it would require too much impermissible hindsight to assert claim 18 to be unpatentable over the teachings of Elahee.

Applicant provides for the Examiner’s consideration references cited in a companion examination in a foreign office.  While the compositions disclosed in U.S. 2003/0049466, the U.S. equivalent of JP 2002/327116, resemble that which is claimed in most respects, including the exemplification of an organohydrogensiloxane [0056] correlating with (B1) that features three pendant hydrosilyl groups, the second required organohydrogensiloxane does not comply with the description of any of (non-B)(i)-(v).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 9, 2022

/MARC S ZIMMER/                                 Primary Patent Examiner of Art Unit 1765